Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
inter alia, “a computer readable medium tangibly recording computer program…”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer readable medium and what is not to be included as a computer readable medium.
An examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0022140 to Yamada et al. (“Yamada”) in view of US Pub. No. 2006/0259800 to Maejima.
Regarding claim 1, Yamada teaches a method of thermal mitigation in a device having a plurality of non-real-time processing units (PUs) and a plurality of real-time PUs, comprising:
connecting each of the plurality of real-time PUs [high priorities (has a margin) - deadline 39 is near, the task progress 38 is regarded as having no margin]1 and the plurality of non-real-time PUs [Low priorities (has no margin) -  deadline 39 is distant]2 to a first power supply [CPUs and FBs via PWR 26 – see fig. 17]; 

performing thermal mitigation comprising:
[0013] [1] A semiconductor integrated circuit according to the invention has: a plurality of functional blocks (3 to 6) each performing a predetermined process; a resource manager (2) for managing resources of the plurality of functional blocks; a thermal sensor (13); an interrupt controller (12); and a clock control unit (16). The thermal sensor detects a temperature. The interrupt controller outputs a first interrupt signal to the resource manager when a temperature detected by the thermal sensor is not less than a threshold (31, T_max) set to be lower than a guarantee temperature limit to which an operation of the semiconductor integrated circuit (1) is guaranteed.

disconnecting each of the plurality of non-real-time PUs except one of the plurality of non-real-time PUs from the first power supply resulting in an active non-real-time PU.
[0021] A specific form according to the invention further includes: a power switch (28) for feeding a power supply to each functional block or cutting off the power supply; and a power supply control unit (26) for controlling the power switch. When the first or second interrupt signal is input, the resource manager controls the power supply control unit, and cuts off the power supply to the identified functional block. According to the above form, the power consumption can be reduced further by not only stopping the clock of the functional block executing a process having a lower priority or making the speed of the execution lower, but also performing cutoff of power supply. 

[0071] FIG. 17 schematically shows an example of a structure of a semiconductor integrated circuit in association with the second embodiment of the invention. The chip 1A is different from the chip 1 exemplified in FIG. 1 in that it includes a power supply control unit (PWR) 26, a regulator (RGR) 27 and power switches 28 additionally, and each functional block incorporates a thermal sensor (TSNS) 13. The regulator 27 supplies an optimum voltage to each functional block. The power switch 28 is for feeding and cutting off a power supply to each functional block. The power supply control unit 26 controls the power switch 28. The thermal sensor 13 is incorporated in e.g. the functional block which is expected to reach the maximum temperature while the chip 1A is working. Thus, the maximum temperature of the chip 1A can be measured precisely. Incidentally, the number of the thermal sensors 13 is not particularly limited as long as it is at least one. The highest temperatures of all the thermal sensors 13 are compared with the threshold (T_max), whereby the thermal sensor interrupt signal is generated. When doing so, the maximum power consumption control by the resource manager 2 can be started with an appropriate timing. In addition, during the average power consumption control and maximum power consumption control, the resource manager 2 uses the power supply control unit 26 to control the power switch 28 thereby to cut off the power source to the functional block with a lower priority, which enables the reduction in power consumption. Further, the resource manager lower the voltage fed to the functional block having a lower priority and makes the functional block in question work with a lower voltage, which allows the power consumption to be reduced. 


    PNG
    media_image1.png
    887
    808
    media_image1.png
    Greyscale

In summary, see step S41 and S42 in view of paragraph [0021] and [0071], performing thermal mitigation comprising cut off the power source to all functional block with low priority (function block that has “NO MARGIN”) until Psum < Pmax.  See further step S43, there is an instance where all the low priority functional block has their power source cut off except “one” that cannot be cut off.

 Maejima teaches another system and method capable of further reducing power consumption without degrading performance.  Specifically, Maejima teaches connecting a second power supply [Power Supply 12A or 12B] that derives power from the first power supply [Power Supply 12] to an active PU [Processor], wherein the voltage supplied by the second power supply [V1, V2, V3] is less that a voltage supplied [V0] by the first power supply [see fig. 2 and 9].
[0045] The reference power supply 12 generates a power supply of a reference voltage V0 and supplies it to all of the circuits via a power supply line 21. The multi-voltage power supply circuit 12A generates a plurality of power supplies of voltages from the power supply of the reference voltage V0 and supplies a power supply of a voltage VA directed by a control signal from the control unit 14 via a signal line 24A to a power supply line 21A. Similarly, the multi-voltage power supply circuit 12B also generates a plurality of power supplies of voltages from the power supply of the reference voltage V0 and supplies a power supply of a voltage VB directed by a control signal from the control unit 14 via a signal line 24B to a power supply line 21B. The clock generation circuit 16 generates a reference clock having a frequency 2f and supplies it via clock signal line 23 to the master processor 15, the four slave processors 11A to 11D, the control unit 14, the shared memory 17, and the peripheral module 18. The master processor 15, the four slave processors 11A to 11D, the control unit 14, the shared memory 17, and the peripheral module 18 are capable of transmitting and receiving data between each other via buses 19 and 25A to 25G. The control unit 14 is connected to the master processor 15 via a signal line 26E and to the four slave processors 11A to 11D via signal lines 26A to 26D, respectively. In the present embodiment, a voltage of the internal power supply of the four slave processors 11A to 11D can be selected, however, at the interface portion between other components, a signal having a voltage level in accordance with the reference voltage V0 is used. Here, explanation is given on the assumption that the reference voltage V0 is the highest voltage, however, the reference voltage V0 may be the lowest or intermediate.

[0062] FIG. 9 is a diagram showing the configuration of the multi-voltage power supply circuit 12A and the multi-voltage power supply circuit 12B has also the same configuration. As shown schematically, the multi-voltage power supply circuit 12A is supplied with the reference power supply V0 via the power supply line 21 and has a multiple power supply circuit 91 for generating power supplies of different voltages V1, V2, and V3 lower than the reference power supply from the reference power supply, four connection switches SW0, SW1, SW2, and SW3 between the power supply line 21 and the power supply line 21A, and between the three output power supply lines of the multiple power supply circuit 91 and the power supply line 21A, and a decoder 92 for controlling the opening and closing of the four connection switches SW0, SW1, SW2, and SW3 based on power supply voltage control signals R0 and R1 supplied from the control register 82 via the signal line 24A. 

[0063] It is possible to put any one of the four connection switches SW0, SW1, SW2, and SW3 into the on state to output a power supply of a selected voltage to the power supply line 21A by decoding the two-bit power supply voltage control signals R0 and R1. By the way, FIG. 9 shows a state in which the power supply voltage control signals R0 and R1 are (0, 1), the connection switch SW1 is turned on, and other connection switches are turned off. 

[0066] Either way, the master processor 15 determines the assignment of a thread to each slave processor and, therefore, it is possible to determine a power supply voltage and a clock frequency optimum for performing an assigned thread by each slave processor. For example, for a thread with a large amount of processing and which must be processed in a short time, the power supply voltage and the clock frequency of the slave processor that performs it are increased and for a thread with a small is amount of processing and for which a long time is given for processing, the power supply voltage and the clock frequency of the slave processor that performs it are decreased. By the way, even if the amount of processing of a thread is large, if the thread does not require the processing result until the processing of a thread with a large amount of processing that is being performed in parallel by other slave processor, it is only necessary to determine the power supply voltage and the clock frequency of the slave processor so that the processing is completed in the meantime. As described above, it is possible for the master processor 15 to determine a power supply voltage and a clock frequency optimum for each slave processor. It is also possible to put a slave processor, to which no thread is assigned, into the sleep mode. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references as they both directed to the system and method for reducing power consumption.  Maejima teaches connecting a second power supply that derives power from the first power supply to the active PU, wherein the voltage supplied by the second power supply is less that a voltage supplied by the first power supply would help to reduce leakage current from utilizing a higher voltage of the 
Regarding claim 2, Yamada teaches obtaining a first temperature measurement of the device; and determining that the first temperature measurement exceeds a threshold, wherein connecting the second power supply is in response to determining the first temperature measurement exceeds the threshold [see par. 0013 - The interrupt controller outputs a first interrupt signal to the resource manager when a temperature detected by the thermal sensor is not less than a threshold (31, T_max)].
Regarding claim 3, Yamada teaches reducing the voltage supplied by the second power supply until the voltage reaches a minimum voltage [see discussion in claim 1 and step S48 of fig. 13] or a measured temperature is less than the threshold.
Regarding claim 5, Yamada does not expressly teaches obtaining a second temperature measurement of the device; and in response to the determining that the second temperature measurement is less than the threshold, reconnecting each the plurality of non-real-time PUs to the first power supply.  However, this feature is deemed to be inherent to the system of Yamada since the system is directed to the method for reducing power during the temperature is not less than a threshold.  As such, the system of Yamada would be inoperable if it was not able to reconnecting each the plurality of non-real-time PUs to the first power supply when the temperature is no longer exceed the threshold.  
Regarding claim 6, Maejima teaches the first power supply comprises a switched mode power supply [see fig. 9] and wherein the second power supply comprises a low-drop out voltage regulator [equivalence – see fig. 11B].
SoC (system on chip) – see fig. 1].  Yamada further teaches   the chip 1 can be used suitably for a car navigation system used in an environment in which the temperature is prone to rise because the maximum power consumption control by the resource manager 2 allows the temperature of the chip 1 to be lowered to a temperature equal to or below the guarantee temperature limit. Also, the chip 1 is applicable to an appropriate semiconductor products such as a mobile phone, a PDA (Personal Digital Assistant), and a digital camera.  Yamada does not expressly teach the at least one of the real-time PUs comprise a wireless modem.  However, examiner takes official notice that such feature is old and well known in the art of integrated circuit.  One of ordinary skill in the art would motived to provide such feature in order to further improve the usability of a chip.  
Regarding claim 8, Yamada in view of Maejima teaches disconnecting a non-real-time PU comprises opening a corresponding switch coupled to the first power supply [see fig. 9 of Maejima].
Regarding claim 9, Yamada teaches a computer program produce having a computer readable medium tangibly recording computer program logic for performing thermal mitigation in a device [SoC – see fig. 1] having
code to connect each of the plurality of real-time PUs and the plurality of non-real-time PUs to a first power supply;
code to successively disconnect non-real-time PUs from the first power supply until only one non-real-time PU remains active [see discussion in claim 1];
code to obtain a first temperature measurement of the device;
see par. 0013];
and
code to, in response to the first temperature measurement exceeding the threshold, lower a voltage supplied by the first power supply [see par. 0071]
Yamada does not teach connect a second power supply that derives power from the first power supply to the active non-real-time PU, wherein a voltage supplied by the second power supply is lower than a voltage supplied by the first power supply.  
Maejima teaches connect a second power supply that derives power from the first power supply to the active PU, wherein a voltage supplied by the second power supply is lower than a voltage supplied by the first power supply [see further discussion in claim 1].
Regarding claim 10, see claim 3.
Regarding claim 12, see claims 6 and 8.
Regarding claim 13, Maejima teaches the code to connect the second power supply comprises code to connect a low-drop out (LDO) voltage regulator3 [see further fig. 9].
Regarding claim 14, see claim 5.
Regarding claim 15, see claim 8.
Regarding claim 16, Yamada teaches a device [SoC of fig. 1] comprising:
a first power supply [see par. 0012, 0071];
a plurality of non-real-time processing units (PUs) [see CPU and FB of fig. 1];
a fist plurality of switches, each of which is coupled between at least one of the plurality of non-real-time PUs and the first power supply [see par. 0021, 0071, and fig. 17];
CPU3 – see further discussion in claim 1; fig. 17]; and 
a thermal mitigation PU [2] configured to:
control the first plurality of switches [28 of fig. 17] to successively open each of the first plurality of switches in response to successive temperature measurements of the device exceeding a threshold [see discussion in claim 1 and 9]; and
control the first plurality of switches to allow only a first non-real-time PU to receive power from the first power supply at a time while each of the first plurality of switches is open including: a) sending control signals to open all but a first switch of the first plurality of switches and to close the first switch so that the first non-real-time PU is connected to the first power supply, b) in response to a temperature measurement exceeding the threshold, controlling the first power supply to reduce a voltage supplied by the first power supply [see par. 0021, 0071 and discussion in claim 1].
Yamada does not teach a second power supply configured to derive power from the first power supply;
a second plurality of switches, each of which coupled between at least one of the plurality of non-real-time PUs and the second power supply; and configured to:
 control the second plurality of switches to allow only a first non-real-time PU to receive power from the second power supply at a time including: a) sending control signals to open all but a first switch of the second plurality of switches and to close the first switch so that the first non-real-time PU is connected to the second power supply, b) controlling the second power supply to reduce a voltage supplied by the second power supply.

a second power supply [Power Supply 12A] configured to derive power from the first power supply [Power Supply 12];
a second plurality of switches [SWx – see fig. 9], each of which coupled between at least one of the plurality of PUs and the second power supply [see fig. 2 and 9]; and configured to:
control the second plurality of switches to allow only a first non-real-time PU to receive power from the second power supply at a time including: a) sending control signals to open all but a first switch [SW1] of the second plurality of switches and to close the first switch so that the first non-real-time PU is connected to the second power supply [12A of fig. 9], b) controlling the second power supply to reduce a voltage supplied by the second power supply [V1, V2, V3 < V0].
[0062] FIG. 9 is a diagram showing the configuration of the multi-voltage power supply circuit 12A and the multi-voltage power supply circuit 12B has also the same configuration. As shown schematically, the multi-voltage power supply circuit 12A is supplied with the reference power supply V0 via the power supply line 21 and has a multiple power supply circuit 91 for generating power supplies of different voltages V1, V2, and V3 lower than the reference power supply from the reference power supply, four connection switches SW0, SW1, SW2, and SW3 between the power supply line 21 and the power supply line 21A, and between the three output power supply lines of the multiple power supply circuit 91 and the power supply line 21A, and a decoder 92 for controlling the opening and closing of the four connection switches SW0, SW1, SW2, and SW3 based on power supply voltage control signals R0 and R1 supplied from the control register 82 via the signal line 24A.

[0063] It is possible to put any one of the four connection switches SW0, SW1, SW2, and SW3 into the on state to output a power supply of a selected voltage to the power supply line 21A by decoding the two-bit power supply voltage control signals R0 and R1. By the way, FIG. 9 shows a state in which the power supply voltage control signals R0 and R1 are (0, 1), the connection switch SW1 is turned on, and other connection switches are turned off. 

it is possible for the master processor 15 to determine a power supply voltage and a clock frequency optimum for each slave processor. It is also possible to put a slave processor, to which no thread is assigned, into the sleep mode. 


Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references as they both directed to the system and method for reducing power consumption.  Maejima teachings of a second power supply would enable the system of Yamada to reduce leakage current during the time when a non-real-time PU is operating at a lower voltage.  
Regarding claim 17, see claim 6.
Regarding claim 18, see claim 7.
Regarding claim 19, Yamada does not expressly teach repeat until a subsequent temperature measurement is less than the threshold.  However, Yamada teaches The resource manager controls the clock control unit until the total power consumption value becomes smaller than a power consumption budget set so that the temperature is below the threshold.
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art , it would have been an obvious matter of design choice to a person of ordinary skill in the art to repeatedly measure the temperature because Applicant has 
Regarding claim 20, Yamada in view of Maejima teaches each of the plurality of non-real-time PUs, the real-time PU, the second power supply, and the first power supply.  Yamada/Maejima does not expressly teach the second power supply are located on a single die and wherein the first power supply is not located on the single die.  However, such feature is merely design consideration, that does not provide an advantage or solves a state problem, which fails to patentably distinguish over the prior art of Yamada/Maejima.  

Allowable Subject Matter
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 11 would be allowable if rewritten to overcome the rejection(s) under 101 set forth in this Office Action and to include all the limitation of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2013/0076381 to Takayanagi et al. teach, depending on whether or not the first temperature value exceeds the first temperature threshold, a first power control action may be performed.  For example, a power management unit may request reduction of a supply voltage received from an external source responsive to determining that the first temperature value exceeds the first temperature threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see paragraph [0066].
        2 see paragraph [0066].
        3 equivalence to power supply 12A and see further fig. 11B.